                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



BILLY JOE BARKER, JR.,

                           Petitioner,

          v.                                    CASE NO. 19-3213-SAC

DAN SCHNURR,

                           Respondent. Defendants.


                         MEMORANDUM AND ORDER

     This matter is before the Court on petitioner’s Notice of Appeal.

On October 24, 2019, the Court issued a Notice and Order to Show Cause

(NOSC) directing petitioner to show why this matter should not be

dismissed. The NOSC explained that petitioner’s challenge to his

sentence presented a question of state law that was not cognizable

in federal habeas corpus; that to the extent he alleged the denial

of a fair and speedy trial, he had not exhausted those claims in the

state courts; and that he presented no specific due process challenge

to the decision of the state court concerning the retroactive
application of a state law sentencing provision. Petitioner failed

to respond to the NOSC, and the Court dismissed the matter and declined

to issue a certificate of appealability.

     The Court has examined the record and grants petitioner leave

to proceed on appeal in forma pauperis.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

proceed on appeal in forma pauperis (Doc. 7) is granted.
IT IS SO ORDERED.

DATED:   This 9th day of December, 2019, at Topeka, Kansas.



                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
